Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Final office action is in response to the applicant’s amendments/Remarks filed on 05/13/2022.
	Priority Date: CON of #15/042,832 [02/12/2016]>[Patent #US 10,453,065]
Claim Status:
Canceled claims: 1-17, 19, 21, 26, 29, 31 and 36

Pending claims: 18, 20, 22-25, 27-28, 30, 32-35, and 37

		Note: rejection 112(b) is withdrawn.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18, 20, 22-25, 27-28, 30, 32-35, and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. (2A)  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 18, 20, 22-25, 27-28, 30, 32-35, and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a computer-implemented method and a user device, which are a statutory category of invention.
Claim 18 (exemplary) recites a series of steps for determining terminal location data including transaction data and user devices data.
[Step-2A]- Prong One: The claim 18 is then analyzed to determine whether it is directed to a judicial exception: The claim recites the limitations to 
obtain, at periodic intervals, location data for the user …, the location data comprising geographic locations of the user device obtained at different points in time regardless of the user device being involved in a transaction, wherein the location data includes a geographic location information component and a time information component associated with the geographic location information component; 
detect that the transaction has been conducted with a resource provider via an access … physically located at the resource provider; 
determine a time associated with the conducted transaction; and 
wirelessly transmit, using the tracking module of the user device to the service … , at least two different geographic locations of the user …, 
wherein the at least two different geographic locations of the user … are provided by virtue of being proximate to the time associated with the conducted transaction, 
wherein the at least two different geographic locations of the user … comprise a first geographic location and a second geographic location of the user … obtained at the points in time closest in proximity to the time Page 2 of 17Amdt. dated May 13, 2022Response to Office Action of February 15, 2022 associated with the conducted transaction,
wherein the service … is caused to determine a location of the access … using a function that takes as input the at least two different geographic locations of the mobile 
wherein the location of the access … is determined as a location between the first geographic location of the user … and the second geographic location of the user ….

The claimed method and user device simply describes series of steps for determining terminal location data including transaction data and user devices data.
These limitations, as drafted, are a method and a system that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting a processor, user devices, and computer network [specification para 0029, fig.1] nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
[Step-2A]-Prong Two:
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a processor, user device, and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component [MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claim 28  
Furthermore, the dependent claims 20, 22-25, 27, 30, 32-35, and 37 have also been examined and do not correct the deficiencies of the independent claims do not resolve the issues raised in the independent claims 18 and 28. 
It is noted that claims (19 and 29) introduce the additional elements of (...wherein the at least the two different geographic locations of the user device obtained at the points in time closest in proximity to the time associated with the conducted transaction); 
Claims (20 and 30) introduce the additional elements of ( where the at least two different geographic locations of the mobile device comprise at least a first geographic location of the user device obtained at the point in time before the time associated with the conducted transaction which is closest in proximity to the time associated with the conducted transaction and a second Page 3 of 8Preliminary Amendment geographic location of the user device obtained at the point in time after the time associated with the conducted transaction which is closest in proximity to the time associated with the conducted transaction);
Claims (22 and 32) introduce the additional elements of (wherein detecting a transaction has been conducted with a resource provider comprises receiving an indication of the transaction from the service computer);
Claims (23 and 33) introduce the additional elements of (wherein the service computer provides the indication of the transaction based on a mapping between an identifier associated with the user device and an access credential used to conduct the transaction, 
Claims (24 and 34) introduce the additional elements of (wherein the identifier comprises one of a phone number, an international mobile station equipment identifier (IMEI), or a serial number associated with the user device, 
Claims (25 and 35) introduce the additional elements of (wherein the service computer is caused to determine a location of the access device using a straight-line function, 
Claims (27 and 37) introduce the additional elements of (wherein the transaction for a resource managed by the resource provider.
These elements are not a practical application of the judicial exception because the limitations merely recite: “apply it’ (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer as a  tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions or (See MPEP 2106.05 (d) and (f).
 Further these limitations taken alone or in combination with the abstract do not amount to significantly more than the abstract idea alone because associated technological elements amount to mere use of a computer as a tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions. (See MPEP 2106.05 (d) and (f)) (Specification [0087] network, computer readable medium, general purpose computer)
Accordingly, the dependent claims 20, 22-25, 27, 30, 32-35, and 37 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   
Therefore, claims 18, 20, 22-25, 27-28, 30, 32-35, and 37 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Double Patenting

35 U.S.C. § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

The following non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 18, 20, 22-25, 27-28, 30, 32-35, and 37 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-13 of US Patent No. 10,453,065. 
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both the current invention and ‘065 claims are drawn to a 
obtaining, by a global positioning system device of a user device at periodic intervals, location data for the user device, the location data comprising geographic locations of the user device obtained at different points in time regardless of the user device being involved in a transaction, wherein the location data includes a geographic location information component and a time information component associated with the geographic location information component, wherein a tracking module of the user device is configured to communicate the location data for the user device to a service computer; 	detecting, by the user device, that the transaction has been conducted with a resource provider via an access device physically located at the resource provider; 	determining, by the user device, a time associated with the conducted transaction; and wirelessly transmitting, by the tracking module of the user device to the service computer within a terminal locator system, at least two different geographic locations of the user device, wherein the at least two different geographic locations of the user device are provided by virtue of being proximate to the time associated with the conducted transaction, wherein the at least two different geographic locations of the user device comprise a first geographic location and a second geographic location of the user device obtained at the points in time closest in proximity to the time associated with the conducted transaction, wherein the service computer is caused to determine a location of the access device using a function that takes as input the at least two different geographic locations of the user device, wherein the location of the access device is determined as a location between the first geographic location of the user device and the second geographic location of the user device.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are all directed to methods and apparatus of obtaining the location data, by a global positioning system device of a user device at periodic intervals. The claims from both the present application and 383’ above are significantly similar and the claimed features seem to be identical with various obvious alternate method. 
Furthermore, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.
For these reasons, the claims of the instant application are not identical to claims 1-13 of US Patent No. 10,453,065, but they are not patently distinct. 


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 20, 22-25, 27-28, 30, 32-35, and 37 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kang (US 2014/0122337 A1) in view of Coleman et al (US 2009/0157418 A1), and further in view of Dankar et al (US 8,374634 B2). 
	
Claims (1-17) (Canceled). 
	Ref claim 18, Kang discloses a user device comprising:  a global positioning system device configured to obtain location data for the user device at periodic intervals;
	a processor; and  
	a memory including a tracking module configured to communicate the location data for the user device to a service computer, the memory storing instructions that, when executed with the processor (para [0032-39], fig. 1; via a processor… a computer system… a mobile/payment terminals 120/130…the mobile/payment terminals 120/130 are user terminals/such as smartphone [user device]…), cause the user device to at least: 
	[[obtain, by the global positioning system device of the user device at periodic intervals, the location data for the user device, the location data comprising geographic locations of the user device obtained at different points in time regardless of the user device being involved in a transaction, wherein the location data includes a geographic location information component and a time information component associated with the geographic location information component;]]
	detect that the transaction has been conducted with a resource provider via an access device physically located at the resource provider (para [0036-39], fig. 1; via a payment system 100 includes a payment server 110, a mobile terminal 120, and a  payment terminal 130/ managed by a bank/credit card company …[0063-67], figs. 7-8; via a mobile terminal displaying a payment location of a credit card/mobile terminal on a map/through API…a payment approval request on the map from the user of mobile terminal 120….approving unit 330 … [0074]; via receiving unit 240 receives a location based payment approval [implied transaction conducted]… …[0077]; via the location estimating unit 320 may determine a location of the mobile terminal 120 upon receiving GPS signal from base station [BS] a mobile carrier…the location of the mobile terminal converted into location data [e.g., a latitude and a longitude]…); 
	[[determine a time associated with the conducted transaction; and 
	wirelessly transmit, using the tracking module of the user device to the service computer within a terminal locator system, at least two different geographic locations of the user device, wherein the at least two different geographic locations of the user device are provided by virtue of being proximate to the time associated with the conducted transaction, 
wherein the at least two different geographic locations of the user device comprise a first geographic location and a second geographic location of the user device obtained at the points in time closest in proximity to the time Page 2 of 17 Amdt. dated May 13, 2022Response to Office Action of February 15, 2022associated with the conducted transaction,
wherein the service computer is caused to determine a location of the access device using a function that takes as input the at least two different geographic locations of the user device, wherein the location of the access device is determined as a location between the first geographic location of the user device and the second geographic location of the user device.]]
	Kang does not explicitly disclose the step to obtain, by the global positioning system device of the user device at periodic intervals, the location data for the user device, the location data comprising geographic locations of the user device obtained at different points in time regardless of the user device being involved in a transaction, wherein the location data includes a geographic location information component and a time information component associated with the geographic location information component.
	However, Coleman being in the same field of invention discloses the step to obtain, by the global positioning system device of the user device at periodic intervals, the location data for the user device, the location data comprising geographic locations of the user device obtained at different points in time regardless of the user device being involved in a transaction, wherein the location data includes a geographic location information component and a time information component associated with the geographic location information component (para [0014]; via the geographic location information from the GPS receiver 112 [implied obtain location data] from the portable data terminal 112, or more or less continuously [e.g., at regular or periodic intervals] to the portable data terminal 110 …indicating a particular event at that geographic location…)..
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the features mentioned by Kang to include the disclosures as taught by Coleman to facilitate receiving location at different points in time.
  Kang does not explicitly disclose the step to determine a time associated with the conducted transaction; and wirelessly transmit, using the tracking module of the user device to the service computer within a terminal locator system, at least two different geographic locations of the user device, wherein the at least two different geographic locations of the user device are provided by virtue of being proximate to the time associated with the conducted transaction, wherein the at least two different geographic locations of the user device comprise a first geographic location and a second geographic location of the user device obtained at the points in time closest in proximity to the time Page 2 of 17 Amdt. dated May 13, 2022Response to Office Action of February 15, 2022associated with the conducted transaction, wherein the service computer is caused to determine a location of the access device using a function that takes as input the at least two different geographic locations of the user device, wherein the location of the access device is determined as a location between the first geographic location of the user device and the second geographic location of the user device.
However, Dankar being in the same field of invention discloses the step to determine a time associated with the conducted transaction; and wirelessly transmit, using the tracking module of the user device to the service computer within a terminal locator system, at least two different geographic locations of the user device, wherein the at least two different geographic locations of the user device are provided by virtue of being proximate to the time associated with the conducted transaction, wherein the at least two different geographic locations of the user device comprise a first geographic location and a second geographic location of the user device obtained at the points in time closest in proximity to the time Page 2 of 17 Amdt. dated May 13, 2022Response to Office Action of February 15, 2022associated with the conducted transaction, wherein the service computer is caused to determine a location of the access device using a function that takes as input the at least two different geographic locations of the user device, wherein the location of the access device is determined as a location between the first geographic location of the user device and the second geographic location of the user device (col.7, lines 36-67; via a Location Comparison Module Engine …engaging in some automated application, transaction/location information automatically derived. LCM receives device and user location information and determine the resulting proximity among two or more obtained locations/cell Site ID/Latitude and Longitude coordinates…col.18, lines 43-67; via the Activity Location Module 150 passes the user ID and Position to the Activity Source Location Database 130… The date and time represent the location of some activity accessed by Device user…sets the current date and time that the location of the Wireless Device was detected …col. 19, lines3 3-24; via The LCM 100 then calculates a Proximity Result for the comparison….The LCRM 110 assigns a Proximity Result Value for the proximity result [implied proximate to the time transaction value]…).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the features mentioned by Kang to include the disclosures as taught by Dankar to facilitate determining two geographical locations and times for transactions.
	Claim 19,(canceled)
	Ref claim 20 Kang discloses in view of Coleman and Dankar, the user device of claim 18, but Kang, explicitly does not disclose, wherein the at least two different geographic locations of the mobile device comprise at least a first geographic location of the user device obtained at the point in time before the time associated with the conducted transaction which is closest in proximity to the time associated with the conducted transaction and a second Page 3 of 8Preliminary Amendment geographic location of the user device obtained at the point in time after the time associated with the conducted transaction which is closest in proximity to the time associated with the conducted transaction
	However, specifically Dankar discloses, wherein the at least two different geographic locations of the mobile device comprise at least a first geographic location of the user device obtained at the point in time before the time associated with the conducted transaction which is closest in proximity to the time associated with the conducted transaction and a second Page 3 of 8Preliminary Amendment geographic location of the user device obtained at the point in time after the time associated with the conducted transaction which is closest in proximity to the time associated with the conducted transaction (col.7, lines 36-67; via a Location Comparison Module Engine …engaging in some automated application, transaction/location information automatically derived. LCM receives device and user location information and determine the resulting proximity among two or more obtained locations/cell Site ID/Latitude and Longitude coordinates…col.18, lines 43-67; via the Activity Location Module 150 passes the user ID and Position to the Activity Source Location Database 130… The date and time represent the location of some activity accessed by Device user…sets the current date and time that the location of The Wireless Device was detected …col. 19, lines3 3-24; via The LCM 100 then calculates a Proximity Result for the comparison….The LCRM 110 assigns a Proximity Result Value for the proximity result [implied proximate to the time transaction]…).
	Therefore, it would have been obvious to one of ordinary skill in the art at time of the effective filing date of the invention was made to modify the features mentioned by Kang to include the disclosures as taught by Dankar to facilitate determining two geographical locations and times for transactions.
	Claim 21(canceled). 
	Ref claim 22, Kang discloses the user device of claim 18, wherein detecting that a transaction has been conducted with a resource provider comprises receiving an indication of the transaction from the service computer (para [0041-46], fig. 2; via the payment server 110/payment information receiving unit 210 may receive payment information including payment ID/location code from the payment terminal 130…location data, converted by a GPS, WPS or CPS…the mobile terminals 120a/120b/120c [fig.1]). 
	Ref claim 23, Kang discloses the user device of claim 22, wherein the service computer provides the indication of the transaction based on a mapping between an identifier associated with the user device and an access credential used to conduct the transaction (para [0063-67], figs. 7-8; via a mobile terminal displaying a payment location of a credit card/mobile terminal on a map/through API…a payment approval request on the map from the user of mobile terminal 120….approving unit 330 … [0074]; via; receiving unit 240 receives a location based payment approval [implied transaction conducted]…).
	Ref claim 24, Kang discloses in view of Coleman and Dankar, the user device of claim 23, but Kang explicitly does not disclose, wherein the identifier comprises one of a phone number, an international mobile station equipment identifier (IMEI), or a serial number associated with the user device. 
	However, specifically Dankar discloses, wherein the identifier comprises one of a phone number, an international mobile station equipment identifier (IMEI), or a serial number associated with the user device (col. 8, Lines 1-45; via the location information may be obtained in a multiplicity of formats/the Activity Mediation System. Example,  a physical geographical address, Wireless Device identifier [ID], Mobile Directory Number [MDN],  Electronic serial number [ESN], IMSI, International Mobile Equipment Identity [IMEI], …once one two or more locations are obtained by the Location Comparison Engine…).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the features mentioned by Kang to include the disclosures as taught by Dankar to facilitate determining identifier phone number with IMEI and MDN.
	Ref claim 25, Kang discloses the user device of claim 18, wherein the service computer is caused to determine a location of the access device using a straight-line function, further comprising a global positioning system device (para [0010]; via a payment method for providing a distance difference between a payment location and a holder of payment instrument, as a security factor.… [0058-59]; via a process of comparing location by the payment approving unit 330 may determine whether the payment location of the payment instrument and the location of the mobile terminal 120 fall within particular error range…Example, the error range may correspond to the shortest linear distance difference between the payment location of the credit card and the location of the mobile terminal 120, and may correspond to an error range estimated by a GPS [implied access device GPS using straight line function] , or WPS, or a CPS…).
	Claim 26 (Canceled). 
	Ref claim 27, Kang discloses the user device of claim 18, wherein the transaction is for a resource managed by the resource provider (para [0036-39], fig. 1; via a payment system 100/server 110/mobile terminals 120a/120b/120c [fig. 1] and payment terminal 130 … [0074]; via; receiving unit 240 receives a location based payment approval [implied transaction conducted]…).
Claim 28 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
Claim 29 (canceled).

Claim 31 is rejected as per the reasons set forth in claim 21
Claim 29 (canceled).

Claims 32-35 are rejected as per the reasons set forth in claims 22-25 respectively.
Claim 29 (canceled).
Claim 37  is rejected as per the reasons set forth in claim 27


Response to Arguments

Applicant’s arguments on 5/13/2022 with respect to instant claims have been fully considered and they are not persuasive:
Applicant argues the 35 UCS 101 rejection, in substance that "The claims are Not Directed to an Abstract Idea and The claims Recite” Significantly More" than abstract idea and cited court cases such as McRO, and Berkheimer memo. 

However, an updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance [2019-PEG>Step 2A-Prong 1 & Prong 2-Step-2B]. 
  
 Claims 1-2, 4, 8-11, 14-16, 18, 22-25 and 31-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
In addition to 101 rejections Applicant argued the 35 USC 103 rejections with applied prior arts


Applicant’s REMARKS:

§101 Rejections:

A.  Step 1: Noted

B. STEP 2A, Prong 1:

Applicant argued [Remakes pages[7-9/17] in substance that, “…At least these steps recited in amended claim 18 are not directed to an abstract idea because they are not business interaction/sale activity that falls within the enumerated group of "certain methods of organizing human activity". Rather, these steps recite features performed technical components incorporated in the user device, and steps performed using the data transmitted by these components.
Since the limitations in the claims do not fall within the abstract ideas enumerated in Section I of the Guidelines, Step 2A — Prong 1 has not been satisfied.”

In response: Examiner disagrees:

	Step (2A) Prong 1: A method of obtaining/detecting by the user device that the transaction has been conducted with a resource provider is akin to the abstract idea subject matter grouping of (b): (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Manage relationships or interactions between people [transaction related] ). As such, the claims include an abstract idea. The specific limitations of the invention are identified to encompass the abstract idea include: (detecting that the transaction has been conducted with a resource provider via an access device physically located at the resource provider; determining…transmitting…) As stated above, this abstract idea falls into the subject matter grouping (b) of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Managing relationships or interactions between people for finding locations of the user device related to transactions with economic/commercial activities). 


C. STEP (2A), PRONG 2— ANY ALLEGED ABSTRACT IDEA IS INTEGRATED INTO A “PRACTICAL APPLICATION”
	Applicant argued [Remakes pages[9-11/17] in substance that, “Even, assuming arguendo, that an abstract idea exists in the claims, it would be clearly integrated into a “practical application.” Under Step 2A — Prong 2, the 2019 Guidelines state, at page 54:…
Applicant's amended claims clearly provide for a "practical application." Here, any abstract concepts involved in the claims are involved in a specific way which does not monopolize the alleged abstract concept as the recited features are limited to the user device incorporating (1) a global positioning system device configured to obtain location data for the user device at periodic intervals and (2) a tracking module configured to wirelessly transmit a first geographic location and a second geographic location of the user device obtained at the points in time closest in proximity to the time associated with the conducted transaction. 
Thus, the claims are patent eligible under Step 2A - Prong 2 if they are not patent eligible under Step 2A - Prong 1.”

In response: Examiner disagrees:

	Step (2A) Prong 2: “…”. When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of detecting, by the user device that the transaction has been conducted with a resource provider via an access device physically located at the resource provider; determining…transmitting…do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. “obtaining…detecting…transmitting …”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0031-32]: processor, memory, instructions, storage medium, and electrical communication) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.

D. STEP (2B) — EVEN IF THE CLAIMS ARE DIRECTED TO AN ABSTRACT
IDEA, THE CLAIMS RECITE “SIGNIFICANTLY MORE”

	Applicant argued [Remakes pages[11-14/17] in substance that…”
	Step 2B determines whether any element, or combination of elements, in the claim constitutes “significantly more” than the abstract idea….analogy with McRO and …Applicant submits that, pursuant to Berkheimer v. HP Inc. (Appeal No. 2017-1437) (Fed. Cir. 2018), the Examiner has the burden of supplying evidence that the following limitations were well-understood, routine, and conventional activities previously known to the industry, but has not done so….”

In response: Examiner disagrees: 

	Under Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., processor, user devices, and computer network, and storage medium) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101.
Applicant’s citation of McRo is non-persuasive because the claims at issue in McRo are readily distinguishable over the instant claims. In McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea. The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. In McRO, timing phonemes in milliseconds represents both the problem being solved and the inventive solution.  On the other hand, timing in the instant application represents nothing more than a sequence of events that occur time – a feature common to most process/method patent applications.  The timing is not critical to accomplishing the process.  For example, a few second delay in a network transmission will not materially affect the outcome of the ordered combination of method steps.   Timing is not a problem introduced by the technology itself or arising in the realm of computer networks that the instant application seeks to solve...” 
Applicant further cites Berkheimer, presuming that Examiner took the position that the claims describe well-understood, routine and conventional activities. Examiner respectfully disagrees. Examiner did not indicate that the claims describe well-understood, routine and conventional activities in the 101 rejection in this particular case. Rather, Examiner identified the focus of the invention, and determined that it is directed to an abstract idea and the use conventional “off the shelf” computer to implement the abstract idea. 

# 203 rejections:
Applicant respectfully submits [Remarks pages[14-16/17 ] in substance that “… Lang, Coleman and Dankar, taken either alone or in any reasonable combination, fail to teach or suggest each and every element of Applicant's amended claims 18 and 28… reconsider and withdraw 103 rejection…”

	In response: Examiner disagrees with applicant’s assertions: The Applied arts discloses all limitations including latest amended limitations:

a).       Applied art-Kang discloses the amended limitations such as a processor; and  a memory including a tracking module configured to communicate the location data for the user device to a service computer, the memory storing instructions that, when executed with the processor (para [0032-39], fig.1; via a processor… a computer system… a mobile/payment terminals 120/130…the mobile/payment terminals 120/130 are user terminals/such as smartphone [user device]… [0041-46], fig. 2; via the payment server 110/payment information receiving unit 210 may receive payment information including payment ID/location code from the payment terminal 130…location data, converted by a GPS, WPS or CPS…the mobile terminals 120a/120b/120c [fig.1]…). 

b).   Coleman discloses the amended limitations:  “ wherein the location data includes a geographic location information component and a time information component associated with the geographic location information component “(para [0014]; via the geographic location information from the GPS receiver 112 [implied obtain location data] from the portable data terminal 112, or more or less continuously [e.g., at regular or periodic intervals] to the portable data terminal 110 …indicating a particular event at that geographic location…); and 

c).   Dankar discloses, “…wherein the at least two different geographic locations of the user device comprise a first geographic location and a second geographic location of the user device obtained at the points in time closest in proximity to the time Page 2 of 17 Amdt. dated May 13, 2022Response to Office Action of February 15, 2022associated with the conducted transaction, wherein the service computer is caused to determine a location of the access device using a function that takes as input the at least two different geographic locations of the user device, wherein the location of the access device is determined as a location between the first geographic location of the user device and the second geographic location of the user device” (col.7, lines 36-67; via a Location Comparison Module Engine …engaging in some automated application, transaction/location information automatically derived. LCM receives device and user location information and determine the resulting proximity among two or more obtained locations/cell Site ID/Latitude and Longitude coordinates…col.18, lines 43-67; via the Activity Location Module 150 passes the user ID and Position to the Activity Source Location Database 130… The date and time represent the location of some activity accessed by Device user…sets the current date and time that the location of the Wireless Device was detected …col. 19, lines3 3-24; via The LCM 100 then calculates a Proximity Result for the comparison….The LCRM 110 assigns a Proximity Result Value for the proximity result [implied proximate to the time transaction value]…).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Eden et al (US 8,285,639 B2) discloses Location based Authentication System.
DIRK et al (WO 2014033239 A1) discloses Methods and Apparatus for Predicting Destinations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        
      /HATEM M ALI/
Examiner, Art Unit 3691